Exhibit 10.21
 
SEPARATION AGREEMENT
 
The following shall represent the terms of separation entered into by and
between Gary Arlen (“Director”) and NTN Buzztime, Inc. (the “Company”).
 
RECITALS


A.           On June 15, 2007, the Company granted stock options (the “Options”)
to Director under the terms of the Company’s 2004 Performance Incentive Plan
(“Stock Plan”) in exchange for Director’s service on the Board of Directors.
 
B.           In connection with Director’s resignation from the Board effective
February 6, 2009, the Board has amended the Options and the related Option
Agreement to provide for an extended exercise period following termination of
Director’s service on the Board, with such amendment taking effect as set forth
in this Amendment, effective February 6, 2009.  All other provisions of the
Option Agreement that are not modified by this Amendment remain in full force
and effect.
 
C.           In connection with the resignation from the Board effective
February 6, 2009, The Board has also agreed to pay Director cash compensation
equal to $14,500 which represents the estimated amount of cash compensation
Director would have received had he continued his current service as a director
through the date of the Company’s next annual meeting of stockholders.
 
NOW, THEREFORE, pursuant to the terms of the Option Agreement and the Stock
Plan, and in consideration of the mutual promises, covenants and conditions
hereinafter set forth, the parties hereto mutually agree as follows:
 
1.           Notwithstanding the language set forth in the Option Agreement
related to the period of time following termination of Director’s service on the
Board in which vested Options must be exercised, the terms of the Options are
amended to provide as follows:
 
(a)         The Options shall hereafter be exercisable until the earlier of the
Expiration Date (as defined in the Option Agreement) and June 15, 2010.
 
2.           Entire Agreement.  The Options and the Option Agreement are amended
by the provisions of this Amendment.  Except as so amended, the terms of the
Options and the Option Agreement shall remain in full force and effect.  In the
event of any conflict between this Amendment and the Options and Option
Agreement, this Amendment shall govern.  This Amendment and the Option
Agreement, with the exhibits attached thereto, constitute the entire agreement
between Director and the Company regarding the terms and conditions of
Director’s Options. This Amendment supersedes all prior negotiations,
representations or agreements between Director and the Company, whether written
or oral, concerning the modifications of Director’s Options.
 


-1-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year written below.
 

 

  NTN Buzztime, Inc.         By: /s/ Kendra Berger    
Kendra Berger, Chief Financial Officer and Secretary
On Behalf of the Board of Directors
      Date: February 6, 2009                          
Gary Arlen, an individual
 
 
 
 
 /s/ Gary Arlen  
Gary Arlen
 
 
Date: February 6, 2009



 
-2-

--------------------------------------------------------------------------------